Citation Nr: 1500778	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army National Guard (ANG) from September 4, 1986, to December 12, 1986.  He also had additional unverified periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) in the ANG.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claims of service connection for hypertension and for a low back disability.  The Veteran disagreed with this decision in November 2009.  An RO hearing was held in June 2012 and a copy of the hearing transcript has been added to the record.  He perfected a timely appeal in September 2012.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred hypertension and a low back disability during a period of active duty in the ANG between September and December 1986.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2014).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period; based on "inactive duty for training," the claimant must establish that he was disabled resulting from an injury incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c), (d); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of ACDUTRA and a period of INACDUTRA where, as here, the claims are premised on a period of ACDUTRA and on a period of INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.  Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.

With respect to the Veteran's service connection claim for hypertension, a review of the Veteran's VBMS electronic paperless claims file shows that, on periodic physical examination on February 25, 1991, his blood pressure was 171/80 (or elevated).  As noted in the Introduction, following his period of active duty in the ANG between September and December 1986, the Veteran had multiple additional periods of ACDUTRA and INACDUTRA in the ANG in 1991.  The Veteran's VBMS electronic paperless claims file also includes information provided to the Veteran by the National Personnel Records Center in St. Louis, Missouri (NPRC), which indicates that he subsequently retired from the U.S. Army Ready Reserve in June 1993.  

It is not clear from a review of the Veteran's ANG personnel records currently associated with his VBMS electronic paperless claims file whether or not he was on INACDUTRA or ACDUTRA in the ANG in February 1991 when his blood pressure was elevated, because his duty status will impact his entitlement to service connection for hypertension.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  If, for example, if the Veteran was on ACDUTRA in the ANG at the time he experienced hypertension while he was on active service, then VA is obligated to schedule him for appropriate examinations to determine the nature and etiology of both of these disabilities pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  By contrast, if the Veteran was on INACDUTRA in the ANG at the time that he experienced hypertension, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claim.  See 38 C.F.R. § 3.6(a).  Thus, the Board finds that, on remand, the AOJ should contact the ANG and/or the Defense Finance and Accounting Service (DFAS) and obtain a list of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between December 13, 1986, and June 30, 1993.

With respect to the Veteran's service connection claim for a back disability, the Board notes that the Veteran testified at his June 2012 RO hearing that his in-service duties during a period of active duty in the ANG beginning in May 1985 caused him to experience low back pain although he never sought treatment for this problem during his period of active duty in the ANG.  A review of the Veteran's VBMS paperless electronic claims file indicates that he was diagnosed as having a low back disability by a private clinician with Grady Memorial Health System following outpatient treatment in May 2012.  It appears that the AOJ denied the Veteran's service connection claim for a low back disability, in part, on a finding that there was no medical nexus between the Veteran's current low back disability and active service.  To date, however, the Veteran has not received a VA examination to determine the nature and etiology of this claimed disability.  The Board finds that judicial review is frustrated in this case by the lack of an appropriate VA examination which addresses the nature and etiology of the Veteran's low back disability.  The Board notes in this regard that VA's duty to assist includes scheduling a Veteran for VA examination when necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Accordingly, on remand, the AOJ should schedule the Veteran for appropriate VA examination to determine the nature and etiology of his low back disability.

The Board next notes that it is not clear from a review of the Veteran's VBMS electronic paperless claims file whether he is in receipt of Social Security Administration (SSA) disability benefits.  VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It appears that certain of the Veteran's private treatment records currently associated with his VBMS electronic paperless claims file may have been sent to VA via facsimile transmission from an SSA office.  To date, however, the AOJ has not attempted to obtain the Veteran's SSA records.  Accordingly, on remand, the Board finds that the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that it is not clear whether all of the Veteran's private treatment records from a Dr. Jacobs (also spelled Dr. Jacob) have been obtained.  It appears that the AOJ has attempted to obtain these records on several occasions at the mailing address provided by the Veteran and these records requests have been stamped returned to sender by the postal service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hypertension or for a low back disability since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a low back disability during a period of active duty in the Army National Guard (ANG) although he did not seek treatment for this complaint while in the ANG.  The examiner also is advised that the lack of contemporaneous service treatment records documenting in-service complaints of or treatment for a low back disability does not support a finding that such disability did not occur in service.

3.  Contact the appropriate Federal records repository (in this case, the U.S. Army National Guard (ANG)) and request a detailed listing of all of the dates that the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the ANG between December 13, 1986, and June 30, 1993.  Please do not request another copy of the Veteran's Army National Guard Retirement Points Statement.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, should be included in the claims file.

4.  If, and only if, the ANG does not respond with a detailed listing of all of the dates that the Veteran was on ACDUTRA or INACDUTRA in the ANG between December 13, 1986, and June 30, 1993, or after the time for a response has expired, then contact the Defense Finance and Accounting Service (DFAS) and request that it provide December MMPA prints to show drill dates (02, 20, 22) and active duty (50) dates for the Veteran's service in the ANG between December 13, 1986, and June 30, 1993.  If DFAS is unable to provide these prints, then it should be asked to provide a detailed listing of all of the Veteran's dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the ANG between December 13, 1986, and June 30, 1993.  Please do not request that DFAS provide the Veteran's leave and earnings statements.  A copy of any request(s) sent to DFAS, and any reply, should be included in the Veteran's claims file.

5.  If, and only if, the ANG or DFAS does not provide a detailed listing of all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between December 13, 1986, and June 30, 1993, then the AOJ should make a formal finding as to all of the Veteran's dates of ACDUTRA and INACDUTRA in the ANG between December 13, 1986, and June 30, 1993.  A copy of any formal finding should be included in the Veteran's claims file.

6.  If, and only if, the ANG, DFAS, or the AOJ determines that the Veteran was on ACDUTRA in the ANG when he experienced hypertension on periodic physical examination completed on February 25, 1991, then schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred hypertension during a period of active duty for training (ACDUTRA) in the Army National Guard (ANG).  The examiner also is advised that the Veteran's blood pressure was 171/80 on periodic physical examination on February 25, 1991, when he was on ACDUTRA in the ANG.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

